Exception to-the dismissal of the petition overruled. This petition to establish the truth of exceptions pursuant to G-. L. c. 231, § 117 (as amended through St. 1960, c. 207, § 4), was dismissed by a single justice, he “being satisfied that there is no merit to the bill of exceptions, if proved.” The petitioner excepted to the dismissal of the petition. No error appears. “While as a general rule no inquiry into the merits of a bill of exceptions is open upon a petition to establish them, the petition may be dismissed if it is obvious that, there is nothing in the exceptions if proved.” Scano, petitioner, 338 Mass. 7,8.